 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    DEMETRIUS BLANKENSHIP,

           Plaintiff,
                                                     Case No. 17-cv-847-jdp
      v.

    AMERICAN PHOENIX,

           Defendant.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.


           /s/                                                3/14/2019
           Peter Oppeneer, Clerk of Court                     Date




 
